BOND, J.
A careful examination of the record discloses that the allegations of plaintiff’s petition are sustained in every essential part by the great weight of the testimony. If, therefore, the petition stated a cause of action, the finding in favor of plaintiff is not open for review under the record before us.
It is perfectly plain that the reception of deposits is within the strict scope of the duties of the cashier and general manager of a b&nk, and that information acquired by him in so acting is imputable to his principal. Leonard v. Latimer, 67 Mo. App. 138. The theory of the petition is, that with full knowledge that two thousand dollars of the check, given by the purchaser *515of the land, belonged to plaintiff,'tbe cashier and general,manager of tbe defendant bank applied tbe whole of the collection of snch check to the credit of the payee therein (the husband), and delivered to the drawer of the check the deed executed by the plaintiff for the conveyance of her land, in violation of his express agreement with plaintiff that he would collect the sum evidenced by such check and place two thousand dollars thereof to her credit as a depositor of the bank, of which he was the cashier and general manager. The knowledge had by its cashier and manager, in the matter of the reception of deposits for plaintiff, was the knowledge of the bank. The subsequent use of the money by the bank and its refusal to account to plaintiff therefor, amounted to a conversion on its part,- and also gave the plaintiff the right to enforce against it a trust for the money belonging to her, which it had received with such knowledge and failed to account for. She chose the remedy for conversion. The trial court, upon abundant evidence, made a finding in her favor. No exceptions to anything occurring at the trial have been preserved for review. The judgment is, therefore, affirmed.
All concur.